Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 2/28/2022 have been acknowledged. Claims 1-6, 8, and 9 are pending.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over as US 2017/0309914 to Drews et al. as applied to claim 1 above.
Regarding claim 1, Drews et al. teaches a method of preparing a positive electrode for a secondary battery, the method comprising: 
preparing the positive electrode by forming a positive electrode active material layer including a positive electrode active material, a conductive agent, and a binder, on a positive electrode collector ([0030]; [0035]; Table 1; [0050]; [0052]); 
impregnating the positive electrode with a sacrificial lithium-containing material 24 or a sacrificial salt additive; and after the impregnating of the positive electrode, drying the positive electrode to fill pores of the positive electrode active material layer with the sacrificial salt additive (abstract; [0003-5]; [0030]; [0052]), the sacrificial lithium-containing material being a sacrificial salt solution in the impregnating step as implied by impregnating followed by drying.
prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 5, Drews et al. teaches drying the impregnated positive electrode ([0030]; [0052]), but does not expressly teach that the drying is repeated 2 to 3 times.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dried the positive electrode repeatedly in the method of Drews et al., because the sacrificial salt additive is impregnated into the cavities of the fabricated positive electrode and may require repeated drying if the product remains too wet after drying once. The skilled artisan would have obtained a drier product by drying more than once.
Regarding claim 6, Drews et al. teaches that the relative amount of under-porosity of the cathodic material may be about 10% to 40%, 15% to 30%, or 18% to 25% ([0031]), which suggests that before the impregnation in the sacrificial salt solution, the porosity was greater than the disclosed range, overlapping with or being very close to the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05[R-5].
Regarding claim 8, Drews et al. teaches that the positive electrode active material comprises a transition metal selected from the group consisting of nickel (Ni), cobalt (Co), and manganese (Mn), or any combination therein ([0023]; [0046]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Drews et al. as applied to claim 1 above, in view of US WO 2017/037363 to DeLobel et al. (English equivalent US 2018/0219250 used for citation; both documents cited by Applicant).
Regarding claim 2, Drews et al. teaches that exemplary sacrificial lithium-containing materials include lithium oxides, lithium salts such as LiF, lithium peroxides such as Li2O2, lithium hydrides, lithium nitrates, lithium carbonates, the like, or a 
DeLobel et al. also relates to a positive electrode for a secondary battery and teaches that the positive electrode comprises a sacrificial salt additive (abstract; [0026-28]; [0058-60]), e.g. LiN3, a.k.a. lithium azide ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sacrificial salt additive such as lithium azide in the method of Drews et al., motivated by the fact that Drews et al. teaches that the sacrificial lithium-containing material is configured to decompose and release lithium ions to prompt formation of a solid-electrolyte interphase (SEI) in response to first application of charge current to the cell (abstract; [0003]) and DeLobel et al. demonstrates alternative known sacrificial compounds such as lithium azide that perform such function ([0026]). The skilled artisan would have obtained expected results using a known material for a known function or a known product.
Regarding claim 9, Drews et al. teaches that the amount of the sacrificial lithium-containing material may correspond to a theoretical amount of lithium to be consumed by the solid-electrolyte interphase formation during a first battery cell charge cycle ([0003-5]; [0038]), but does not expressly teach that the positive electrode filled with the sacrificial salt additive comprises the sacrificial salt additive in an amount of 0.2 parts by weight to 10 parts by weight based on 100 parts by weight of the positive electrode active material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed relative amount of the sacrificial salt additive in the positive electrode in the method of Drews et al., motivated by the fact that DeLobel et al. teaches an overlapping range of an amount of sacrificial salt additive in the positive electrode, in order to provide compensation for the lithium loss during formation of the SEI layer in the first cycle of charging ((Drews [0003-5]; [0038], DeLobel [0026]; [0059]). A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Drews et al. as applied to claim 1 above, in view of US 2016/0372784 to Hayner et al.
Regarding claim 2, Drews et al. teaches that exemplary sacrificial lithium-containing materials include lithium oxides, lithium salts such as LiF, lithium peroxides such as Li2O2, lithium hydrides, lithium nitrates, lithium carbonates, the like, or a combination thereof ([0039]), but does not expressly teach the sacrificial salt additive is 
Hayner et al. also relates to a positive electrode comprising a lithiation agent ([0008-12]; [0016]) and teaches that the lithiation agent may comprise, for example, LiN3, Li2O, Li2O ([0055]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sacrificial salt additive such as lithium azide LiN3 in the method of Drews et al., motivated by the fact that Drews et al. teaches that the sacrificial lithium-containing material is configured to decompose and release lithium ions to prompt formation of a solid-electrolyte interphase (SEI) in response to first application of charge current to the cell (abstract; [0003]) and Hayner et al. demonstrates alternative known sacrificial compounds such as lithium azide that perform such function ([0051]; [0055]). The skilled artisan would have obtained expected results using a known material for a known function or a known product.
Regarding claim 4, Drews et al. implies that the sacrificial lithium-containing material is a sacrificial salt solution by the impregnating step followed by drying (abstract; [0003-5]; [0030]; [0052]).
Drews et al. does not expressly teach that sacrificial salt solution comprises the sacrificial salt additive in an amount of 5 wt% to 50 wt%.
Hayner et al. also relates to a positive electrode comprising a lithiation agent ([0008-12]; [0016]), for example, LiN3, Li2O, Li2O ([0055]), and teaches that the lithiation agent may be a lithiation solution comprising from about 1 weight percent to about 99 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the sacrificial salt solution in the claimed concentration in the method of Drews et al., motivated by the fact that the sacrificial salt solution of Drews et al. must have a concentration and Hayner et al. demonstrates an overlapping range of sacrificial salt solution concentration is known to be used to supply the sacrificial salt additive to the positive electrode ([0065]). The skilled artisan would have obtained expected results using a known solution in a known process. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 3, Drews et al. implies the implies the sacrificial salt solution (abstract; [0003-5]; [0030]; [0052]), but does not expressly teach that the sacrificial salt solution is prepared by dissolving the sacrificial salt additive in a solvent at 40ºC to 80ºC.
Hayner et al. teaches a positive electrode comprising a lithiation agent ([0008-12]; [0016]), for example, LiN3, Li2O, Li2O ([0055]), provided as a lithiation solution comprising the lithiation agent dissolved in a solvent or solvent solution such as an alcohol or a non-aqueous solvent, preferred lithiation agent solvents comprising water, dimethylformamide, N-methyl-2-pyrrolidone, or combinations thereof ([0065]).
. 

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Applicant had incorporated the limitation of the previous claim 7 into 1. In response, the Examiner has applied Drews under 35 U.S.C. 103. 
Applicant argued on Page 6 that Drews fails to teach the claimed porosity range of 10% to 20% because the 10-40% in paragraph [0031] of Drews does not relate to the porosity of a positive electrode filled with the sacrificial salt, as the “under-porous” condition arises when additional pores are made after charging and discharging the prepared positive electrode. Applicant further argued that the 25 to 30% range disclosed in Drews would correspond to the claimed porosity of the positive electrode filled with the sacrificial salt, but does not overlap with the claimed range of 10% to 20%. The Examiner respectfully disagrees. The under-porosity refers to the porosity of the before the sacrificial lithium-containing material is discharged from the cathodic material to create additional avoids. See excerpt of paragraph [0031] from Drews:

As the sacrificial lithium-containing material 24 is being discharged from the cathodic material 16, additional voids are created within the cathodic material 16. Since the decomposition provides additional porosity, the cathode 16 may be designed as "under porous" when fabricated. Only after the discharge of the sacrificial lithium-containing material 24, the desired amount of cavities 28 is thus gained in the cathodic material 16. 

The under-porosity corresponds to the claimed porosity of the positive electrode filled with the sacrificial salt. The taught range of about 10% to 40%, 15% to 30%, or 18% to 25% ([0031]) overlaps with the claimed range.
Applicant presented data from the specification and argued that maintaining porosity within the claimed range was important to electrode function as Examples 1 and 2 having porosities of 18% and 13%, respectively, showed superior discharge capacity density and, in contrast, Comparative Example 2 having a porosity of 21% showed markedly lower capacity density. The Examiner is unsure what “discharge capacity density” meant, let alone whether it is superior or not, and could not conclude that the capacity density of Comparative Example 2 was markedly lower due to exclusively the difference in porosity, but not, for example, the lower electrode density compared to Examples 1 and 2. Furthermore, Comparative Example 3 had the same electrode density, thickness, and porosity as Example 1, but did not exhibit the same alleged superior characteristics. Therefore, it is inconclusive based on the given 
In conclusion, the present claims are not allowable over Drews.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725